

116 HR 5245 PCS: Stopping Harm and Implementing Enhanced Lead-time for Debts for Veterans Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 555116th CONGRESS2d SessionH. R. 5245IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Received; read twice and placed on the calendarAN ACTTo amend title 38, United States Code, to provide for a bar on the recovery of certain payments or overpayments made by the Department of Veterans Affairs by reason of delays in processing of certain information, and for other purposes.1.Short titleThis Act may be cited as the Stopping Harm and Implementing Enhanced Lead-time for Debts for Veterans Act or the SHIELD for Veterans Act.2.Prohibition of debt arising from overpayment due to delay in processing by the Department of Veterans Affairs(a)Bar to recovery(1)In generalChapter 53 of title 38, United States Code, is amended by inserting after section 5302A the following new section:5302B.Prohibition of debt arising from overpayment due to delay in processing(a)LimitationNo individual may incur a debt to the United States that—(1)arises from any program or benefit administered by the Under Secretary for Benefits; and(2)is attributable to the failure of an employee or official of the Department to process information provided by or on behalf of that individual within applicable timeliness standards established by the Secretary.(b)Notice to beneficiaryIf the Secretary determines that the Secretary has made an overpayment to an individual, the Secretary shall provide notice to the individual of the overpayment. Such notice shall include an explanation of the right of the individual to dispute the overpayment or to request a waiver of indebtedness.(c)Delay on collectionThe Secretary may not take any action under section 3711 of title 31 regarding an overpayment described in a notice under subsection (b) until the date that is 90 days after the date the Secretary issues such notice..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5302A the following new item:5302B. Prohibition of debt arising from overpayment due to delay in processing..(3)DeadlineThe Secretary of Veterans Affairs shall prescribe regulations to establish standards under section 5302B(a)(2) of such title, as added by subsection (a), not later than 180 days after the date of the enactment of this Act.(b)Plan for improved notification and communication of debtsNot later than 180 days after the date of the enactment of this Act, and one year thereafter, the Secretary of Veterans Affairs shall submit to Congress a report on the improvement of the notification of and communication with individuals who receive overpayments made by the Secretary. Such report shall include each of the following:(1)The plan of the Secretary to carry out each of the following:(A)The development and implementation of a mechanism by which individuals enrolled in the patient enrollment system under section 1705 of title 38, United States Code, may view their monthly patient medical statements electronically.(B)The development and implementation of a mechanism by which individuals eligible for benefits under the laws administered by the Secretary may receive electronic correspondence relating to debt and overpayment information.(C)The development and implementation, by not later than October 1, 2022, of a mechanism by which individuals eligible for benefits under the laws administered by the Secretary may access information related to Department of Veterans Affairs debt electronically.(D)The improvement and clarification of Department communications relating to overpayments and debt collection, including letters and electronic correspondence. The Secretary shall develop such improvements and clarifications in consultation with veterans service organizations and other relevant non-governmental organizations.(E)The development and implementation, by not later than October 1, 2022, of a mechanism by which veterans may update their dependency information electronically.(2)A description of the current efforts and plans for improving the accuracy of payments to individuals entitled to benefits under the laws administered by the Secretary, including specific data matching agreements.(3)A description of steps to be taken to improve the identification of underpayments to such individuals and to improve Department procedures and policies to ensure that such individuals who are underpaid receive adequate compensation payments.(4)A list of actions completed, implementation steps, and timetables for each requirement described in paragraphs (1) through (3).(5)A description of any new legislative authority required to complete any such requirement.3.Threshold for reporting debts to consumer reporting agencies(a)In generalChapter 53 of title 38, United States Code, is amended by adding after section 5319 the following new section:5320.Threshold for reporting debts to consumer reporting agenciesThe Secretary shall prescribe regulations that establish the minimum amount of a claim or debt, arising from a benefit administered by the Under Secretary for Benefits or Under Secretary for Health, that the Secretary will report to a consumer reporting agency under section 3711 of title 31..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 5319 the following new item:5320. Threshold for reporting debts to consumer reporting agencies..(c)DeadlineThe Secretary of Veterans Affairs shall prescribe regulations under section 5320 of such title, as added by subsection (a), not later than 180 days after the date of the enactment of this Act.4.Removal of dependents from award of compensation or pensionThe Secretary of Veterans Affairs shall ensure that—(1)a veteran may remove any dependent from an award of compensation or pension to the veteran using the eBenefits system of the Department of Veterans Affairs, or a successor system; and(2)such removal takes effect not later than 60 days after the date on which the veteran makes such removal.5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives September 23, 2020.Cheryl L. Johnson,ClerkSeptember 24, 2020Received; read twice and placed on the calendar